 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIMOTHY SCOTT CLYDE,                               No. 2:16-CV-1166-MCE-DMC
12                       Plaintiff,
13           v.                                          ORDER
14    JASON W. LIPPERT,
15                       Defendant.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil rights action

18   pursuant to 42 U.S.C. § 1983. Pending before the court is plaintiff’s motion to re-open discovery

19   (ECF No. 42). The matter was called for oral argument before the undersigned at 10:00 a.m. on

20   December 11, 2019, in Redding, California. Defendant’s counsel Gregory Steven Warner, Esq.,

21   appeared by telephone. Plaintiff’s counsel Julia Mary Young, Esq., failed to appear for the

22   hearing. Based on plaintiff’s counsel’s non-appearance, plaintiff’s motion to re-open discovery is

23   denied without prejudice to re-filing the motion.

24                  IT IS SO ORDERED.

25   Dated: December 12, 2019
                                                             ____________________________________
26                                                           DENNIS M. COTA
27                                                           UNITED STATES MAGISTRATE JUDGE

28
                                                         1
